PER CURIAM.
Donald A. Jubel, Melissa Jubel Markwort, Lindsey M. Jubel, and Lance A. Jubel appeal from the order and judgment of the trial court declaring, in favor of Christine Ann Homan, the Sixth Amendment to the Indenture of Trust of Elvira H. Jubel invalid due to a lack of testamentary capacity and undue influence. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).